DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4, 7-14, and 19-20, the prior art of record does not teach a display device, comprising: a liquid crystal panel; an optical sheet under the liquid crystal panel; and a light emitting diode (LED) assembly configured to supply a light to the liquid crystal panel through the optical sheet, the LED assembly including: a printed circuit board (PCB); a plurality of LED chips on the PCB, the plurality of LED chips being configured to emit a blue colored light; a fluorescent lens extending over the plurality of LED chips; and a light guiding panel between an adjacent two of the plurality of LED chips, wherein the light emitted from the plurality of LED chips enters the light guiding panel and is diffused in the light guiding panel through a plurality of total reflections to be emitted from the light guiding panel, wherein the light guiding panel surrounds and faces four side surfaces of each of the plurality of LED chips, wherein the light guiding panel includes a plurality of holes, and wherein the plurality of LED chips respectively penetrate the plurality of holes.
Regarding claims 15-18 and 21-22, the prior art of record does not teach a display device, comprising: a liquid crystal panel; an optical sheet under the liquid crystal panel; and a light emitting diode (LED) assembly configured to supply a light to the liquid crystal panel through the optical sheet, the LED assembly including: a printed circuit board (PCB); a plurality of LED chips on the PCB, the plurality of LED chips being configured to emit a blue colored light; a respective fluorescent lens over each of the plurality of LED chips, a fluorescent material of the fluorescent lens respectively directly contacting and covering the entire top and outer side surfaces of each of the plurality of LED chips; and 
The closest prior art is as previously cited, Nakamoto, Lee, Wang He and Wu.
Cui CN 108303824 does teach a fluorescent lens however it would not have been obvious to one of ordinary skill in the art to combine with the light guiding panel of Wang He and it would have been unclear if this combination would result in the claimed combinations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871